Citation Nr: 0006579	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  94-44 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a liver disorder.

2.  Entitlement to a compensable evaluation for retropatellar 
tendonitis of the right knee.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran had active service from March 
1990 to March 1993.

In June 1997, the Board remanded the veteran's claim for 
further development.  For the reasons that follow in the 
REMAND portion of this decision, additional action is 
required before the Board can render an informed decision on 
this claim.


FINDINGS OF FACT

1.  In 1992, during his active service, the veteran was noted 
to have had abnormal liver function tests related to his 
activity with fuels.

2.  In an August 1994 VA examination, the veteran was 
diagnosed with chemical hepatitis secondary to Benzene 
exposure, by history, with minimal elevation of a liver 
function test noted at that time.


CONCLUSION OF LAW

The veteran's claim for service connection for a liver 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  See 38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  Epps v. Gober, 126 F.3d 1464 (1997).

Service medical records reflect that in March 1992 the 
veteran had complaints of lightheadedness and headaches after 
refueling tanker trucks with jet fuel.  Elevated liver 
function tests were referenced, and possible overexposure to 
jet fuel fumes was diagnosed.  Follow-up records throughout 
1992 noted elevated liver studies, and substantially 
consistent through this time frame the veteran was diagnosed 
with excessive exposure to jet fuel.  An August 1994 VA 
examination report diagnosed the veteran with chronic 
chemical hepatitis, secondary to Benzene exposure, by 
history.  

As the veteran had in-service exposure to fuel, developed 
some abnormal liver function tests as a result, and currently 
has a diagnosis of chemical hepatitis by history, the Board 
finds that his claim is well grounded.  However, for the 
reasons that follow, the Board also finds that further 
information is required before an informed decision can be 
made in evaluating the merits of the claim.


ORDER

The veteran's claim for service connection for a liver 
disorder is well grounded.


REMAND

A preliminary review of the record discloses that the veteran 
was scheduled for VA examinations in April 1998 as a result 
of the prior REMAND.  However, the record indicates that the 
veteran canceled these examinations, indicating that he had 
started a new job and was unable to get time off from work.  
However, in correspondence dated August 1999, the veteran 
essentially indicated that he was able to report for the 
examinations, and requested that examinations be scheduled in 
the St. Louis, Missouri area.  

In light of the above, the Board finds that further 
information is required before an informed decision can be 
made on the veteran's claims, and thus, these claims are 
REMANDED for the following action:

1.  The veteran should be afforded an VA 
examination by an appropriate specialist 
to determine the nature, severity and 
etiology of any liver disorder which may 
be present.  That examiner is requested 
to perform all relevant liver function 
studies deemed necessary and to review 
the veteran's claims file.  Based upon 
the veteran's service medical records and 
current findings, the VA examiner is 
requested to explain the veteran's in-
service findings and the results of the 
veteran's current liver function.  In 
particular, the examiner is requested to 
explain whether the veteran currently has 
a liver disorder that can be reasonably 
related to service or whether such is due 
to any current occupational hazards.  The 
complete rationale for each opinion 
expressed should be set forth.  Since it 
is important "that each disability be 
viewed in relation to its history[,]" 38 
C.F.R. § 4.1, the claims file must be 
made available to the examiner for 
review.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the full nature and extent of his 
service-connected retropatellar 
tendonitis of the right knee.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished, and all clinical 
findings should be reported in detail.  
In particular, the examiner is asked to 
comment on the range of motion of the 
right knee, and to comment on the 
presence or absence of objective evidence 
of pain on manipulation and use, as well 
as other evidence of pain on use.  In 
addition, the examiner is requested to 
comment on the presence or absence of 
laxity, instability, or subluxation of 
the right knee.  All examination findings 
and a complete rationale for each opinion 
expressed should be set forth.  Since it 
is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1, the claims file must be 
made available to the examiner for 
review.  

3.  The RO should then readjudicate the 
claims for service connection and for an 
initial higher evaluation on the basis of 
all the evidence of record, taking into 
consideration whether there is evidence 
of functional loss due to pain, applying 
the decision in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  If any benefit sought 
on appeal remains denied, the RO should 
provide the veteran and his 
representative a Supplemental Statement 
of the Case, and allow an appropriate 
period of time for response.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




